ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM*
_JjThe Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent neglected a legal matter and failed to communicate with a client. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Michael S. Zerlin, Louisiana Bar Roll number 21959, be publicly reprimanded. It is further ordered that respondent attend and successfully complete the Louisiana State Bar Association's Ethics School.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.

 Chief Justice Kimball not participating in the opinion.